Citation Nr: 0711504	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  03-30 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The veteran served on active duty from November 1979 to April 
1980.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana.  By an 
October 2002 rating decision, the RO denied the veteran's 
claim of service connection for glaucoma.  Thereafter, the RO 
denied service connection for PTSD by an April 2004 rating 
decision.  

The veteran provided testimony at a hearing before personnel 
at the RO in October 2005, and before the undersigned 
Veterans Law Judge in November 2006.  Transcripts of both 
hearings have been associated with the veteran's claims 
folder.

In September 2004, the Board remanded the veteran's glaucoma 
and PTSD claims in order to obtain records from the Social 
Security Administration (SSA) and to promulgate a Statement 
of the Case (SOC) regarding the PTSD claim.  The Board notes 
that SSA records were obtained; an SOC on the PTSD claim was 
promulgated in May 2005, and that the veteran perfected his 
appeal on that claim by filing a VA Form 9 (Appeal to the 
Board) in June 2005.  Accordingly, the Board finds that the 
remand directives have been complied with, and, as such, a 
new remand is not required to comply with the holding of 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran's glaucoma was first diagnosed years after 
his separation from active duty, and no competent medical 
opinion is of record which relates the disability to active 
service.

3.  There is no competent medical evidence that the veteran 
currently has PTSD.
CONCLUSIONS OF LAW

1.  Service connection is not warranted for glaucoma.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2006).

2.  Service connection is not warranted for PTSD.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In the instant case, the Board 
acknowledges that the veteran was not provided with pre-
adjudication notice with respect to his glaucoma claim prior 
to the initial adjudication by the October 2002 rating 
decision.  However, he was sent notification on this claim by 
a letter dated in October 2003.  He was sent an additional 
letter that month regarding his PTSD claim, which was clearly 
prior to the April 2004 rating decision that is the subject 
of this appeal.  Moreover, he was sent additional 
notification letters in January 2006 and March 2006.

Taken together, the aforementioned letters informed the 
veteran of the evidence necessary to substantiate his claims, 
what information and evidence he must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  
Moreover, the March 2006 letter included information 
regarding disability rating(s) and effective date(s) as 
mandated by the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate the claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available service and post-
service medical records are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  Nothing in the record indicates the 
veteran has identified the existence of any relevant evidence 
that is not of record.  His service personnel records have 
also been obtained and are on file.  Further, he and his 
representative have had the opportunity to present evidence 
and argument in support of his case, to include at the 
October 2005 and November 2006 hearings.  The Board 
acknowledges that no VA medical examination(s) have been 
accorded to the veteran regarding his current appellate 
claims, but, for the reasons stated below, the Board finds 
that no such development is required in this case.  
Consequently, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.  "Clear and unmistakable evidence" 
is a more formidable evidentiary burden than the 
preponderance of the evidence standard.  See Vanerson v. 
West, 12 Vet. App. 254, 258 (1999) (noting that the "clear 
and convincing" burden of proof, while a higher standard than 
a preponderance of the evidence, is a lower burden to satisfy 
than that of "clear and unmistakable evidence").  It is an 
"onerous" evidentiary standard, requiring that the 
preexistence of a condition and the no-aggravation result be 
"undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) 
citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993); see 
also Vanerson, 12 Vet. App. at 263 (Nebeker, C.J., concurring 
in part and dissenting in part).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).


I.  Glaucoma

In the instant case, the Board finds that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for glaucoma.

The veteran essentially contends that his eyes were evaluated 
while on active duty and he was prescribed glasses.  He 
maintains that this was the first evidence of glaucoma.  
Further, he reported that he sustained an eye injury from a 
fight where four soldiers burned his eyes with a lit 
cigarette.

Initially, the Board notes that congenital or developmental 
defects, refractive error of the eye, personality disorders 
and mental deficiency as such are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. § 
3.303(c).  As such, the competent medical evidence must 
reflect that the veteran's glaucoma is an acquired disability 
that was incurred and/or aggravated by active service.

Here, a thorough review of the in- and post-service medical 
records reflects that the veteran was not diagnosed with 
glaucoma either during service or for many years thereafter.  
The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (a prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

The veteran's service medical records do reflect that he was 
noted as having impaired visual acuity at the time of his 
October 1979 enlistment examination.  Specifically, his 
uncorrected visual acuity was 20/25 for the right eye, and 
20/70 for the left eye, and it was explicitly stated that he 
had defective vision.  Moreover, on his concurrent Report of 
Medical History, the veteran related that he used to wear 
glasses at the age of 12.  Consequently, even assuming the 
validity of the veteran's contention that this was the first 
indication of his glaucoma, it was a condition noted at the 
time of his enlistment into active service; i.e., it was a 
pre-existing condition.  Nothing in the service medical 
records reflects that it underwent an increase in severity 
during active service.  In addition, while the service 
records confirm the veteran was involved in several fights 
during active service, including one in January 1980, there 
is no record of any eye injury from a cigarette burn as 
described by the veteran.  The Board further finds that there 
is no competent medical evidence of record which indicates 
that his current glaucoma was either incurred in or 
aggravated by his active service.  

In summary, while the veteran was noted as having defective 
vision on his enlistment examination, he was not diagnosed 
with glaucoma during active service; even if his visual 
acuity was evidence of glaucoma, it was a pre-existing 
condition that did not increase in severity while on active 
duty; and no competent medical opinion is of record which 
causally relates the current glaucoma to active service.  For 
these reasons, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for glaucoma.


II.  PTSD

In addition to the rules of service connection noted above, 
the Board notes that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  In 
addition, 38 C.F.R. § 4.125(a) requires that diagnoses of 
mental disorders conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) and that if a diagnosis is not supported by the findings 
on the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

The veteran essentially contends that he has PTSD due to 
being beaten by four individuals who burned his eye(s) with a 
cigarette.  He also contends that these individuals had raped 
a colonel's niece, that he was questioned about the incident 
because he was squad leader, and had evidence about the 
incident because these individuals returned to barracks with 
blood on their clothes.

Because the veteran contends he has PTSD due to an in-service 
assault, the Board observes that in Patton v. West, 12 Vet. 
App. 272, 278 (1999), the Court pointed out that there are 
special evidentiary procedures for PTSD claims based on 
personal assault contained in VA ADJUDICATION MANUAL M21-1, 
Part III, para. 5.14c (February 20, 1996), and former M21-1, 
Part III, para. 7.46(c)(2) (October 11, 1995).  In personal 
assault cases, more particularized requirements are 
established regarding the development of "alternative 
sources" of information as service records "may be devoid of 
evidence because many victims of personal assault, especially 
sexual assault and domestic violence, do not file official 
reports either with military or civilian authorities."  VA 
ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 
5.14c(5).

With respect to personal assaults, 38 C.F.R. § 3.304(f) was 
amended in March 2002, to add the following:

If a PTSD claim is based on in-service 
personal assault, evidence from sources 
other than the veteran's service records 
may corroborate the veteran's account of 
the stressor incident.  Examples of such 
evidence include, but are not limited to: 
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to: a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a post-traumatic stress 
disorder claim that is based on in-
service personal assault without first 
advising the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the stressor and allowing him 
or her the opportunity to furnish this 
type of evidence or advise VA of 
potential sources of such evidence.  VA 
may submit any evidence that it receives 
to an appropriate medical or mental 
health professional for an opinion as to 
whether it indicates that a personal 
assault occurred. 

38 C.F.R. § 3.304(f)(3).

Despite the foregoing, the Board observes that while the 
post-service medical records reflect that the veteran has 
been diagnosed with depression and bipolar disorder, he has 
not been diagnosed with PTSD.  As such, the competent medical 
evidence does not reflect the veteran currently has PTSD.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
United States Court of Appeals for the Federal Circuit 
observed that the structure of these statutes "provided 
strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and 
VA's interpretation of the law requiring a present disability 
for a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  

The Board further finds that even if the veteran were 
diagnosed with PTSD, his claim would still be denied due to 
the lack of a verified stressor.  See Holbrook v. Brown, 8 
Vet. App. 91 (1995) (the Board has the fundamental authority 
to decide a claim in the alternative).  

Initially, the Board notes that the veteran was not diagnosed 
with an acquired psychiatric disorder either during service 
or for years thereafter.  As noted above, this is probative 
evidence against the claim.  See Mense, supra; Maxson, supra; 
Forshey, supra.  The Board acknowledges that the veteran's 
service personnel records reflect that he was involved in 
several fights while on active duty.  However, nothing in the 
service medical and/or personnel records supports a finding 
of the purported in-service assault which the veteran 
maintains was the cause of his purported PTSD.  For example, 
there is no indication that he sustained any of the type of 
injuries he alleges were incurred as a result of the 
purported assault.  As already stated, the service records do 
not reflect he sustained an eye injury from a cigarette burn.  
There is also nothing in the service personnel records to 
indicate he was questioned regarding a rape that occurred 
while he was on active duty.

The Board also notes that the veteran's service personnel 
records reflect that he had disciplinary problems throughout 
his military service.  For example, records dated in April 
1980 reflect that he had been a serious motivation and 
discipline problem since his assignment to the service; that 
he received an Article 15 for having alcoholic beverage in 
the billets; that he missed numerous formations and in 
general failed to respond to the directives of his superiors.  
Moreover, it was noted that he had apparently experienced 
similar problems in basic training, but apparently no 
corrective action was taken.  The records detailing his 
January 1980 fight note that he had been involved in prior 
fights with the same individuals during basic training.  

Inasmuch as the service personnel records reflect the veteran 
had disciplinary problems since basic training, the record is 
against a finding of behavioral changes during active service 
as his behavior was consistent throughout service.  Thus, the 
Board finds that the record does not reflect there were any 
behavioral changes on the part of the veteran following the 
time of the purported assault.  

For these reasons, the Board finds that the record does not 
corroborate the veteran's account of his purported in-service 
stressor(s).  In Zarycki v. Brown, 6 Vet. App. 91 (1993), the 
Court held that the presence of a recognizable stressor is 
the essential prerequisite to support the diagnosis of PTSD.  
When, as in this case, a claimant did not engage in combat 
with the enemy, or claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen, supra; Moreau v. Brown, 9 Vet. App. 389 
(1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

The Board has acknowledged that the veteran has been 
diagnosed with acquired psychiatric disorders other than 
PTSD, to include bipolar disorder, depression, cocaine 
dependence, and alcohol dependence.  However, as noted by the 
Board in September 2004, the veteran withdrew his appeal on 
the claim of service connection for alcoholism.  As such, the 
Board has no jurisdiction to address this issue.  Even if it 
did, the law mandates that for claims filed after October 31, 
1990, service connection may not be granted for such abuse on 
the basis of service incurrence or aggravation.  38 U.S.C.A. 
§§ 105, 1110, 1131; 38 C.F.R. § 3.301(a); VAOPGCPREC 2-98.  
With respect to the other diagnosed psychiatric disorders, 
the veteran only perfected an appeal on the issue of service 
connection for PTSD.  Moreover, no competent medical opinion 
is of record which relates any of these diagnoses to active 
service.  Consequently, the Board is without jurisdiction to 
address the issue of service connection for an acquired 
psychiatric disorder other than PTSD.

III.  Conclusion

For these reasons, the Board concludes that the preponderance 
of the evidence is against the veteran's current appellate 
claims.  The Board also finds that no further development is 
required in the instant case, to include a medical 
examination and/or opinion.  Here, as detailed above, the 
competent medical evidence does not indicate the veteran was 
diagnosed with glaucoma or an acquired psychiatric disorder 
during active service; and the record does not corroborate 
the veteran's account of his purported stressor(s).  Simply 
put, the outcome of these claims hinges on what occurred, or 
more precisely what did not occur, during service.  In the 
absence of evidence of in-service incurrence or aggravation 
of the claimed disabilities, referral of this case for an 
opinion as to etiology would in essence place the examining 
physician in the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical nexus opinion 
would not be supported by what actually occurred in service.  
Therefore, obtaining a medical nexus opinion under the 
circumstances presented in this case would be a useless 
exercise. 

As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert, supra; see also 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
Consequently, the benefits sought on appeal must be denied.


ORDER

Entitlement to service connection for glaucoma is denied.

Entitlement to service connection for PTSD is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


